Citation Nr: 0424173	
Decision Date: 08/30/04    Archive Date: 09/07/04	

DOCKET NO.  95-04 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased evaluation for the residuals 
of a skull fracture with scalp laceration, cerebral 
concussion, and post-traumatic headaches, currently evaluated 
as 30 percent disabling.   

2.  Entitlement to a total rating based on individual 
unemployability due to the severity of service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney-
at-Law


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from August 1965 to August 
1967.  

This case was most recently before the Board of Veterans' 
Appeals (Board) in October 2003.  The case has been returned 
to the Board for appellate review.  


REMAND

A review of the evidence of record discloses the veteran was 
hospitalized by VA from May 19, 2003, to May 23, 2003, for 
observation and evaluation of his service-connected residuals 
of his skull fracture with scalp laceration, cerebral 
concussion, and post-traumatic headaches.  Unfortunately, the 
magnetic resonance imaging machine was not working during the 
hospitalization and as a result imaging could not be done.  
Also, sleep study during hospitalization preliminarily showed 
significant obstructive sleep apnea.  However, it was 
indicated that whether the headaches were vascular versus 
psychosomatic versus being related to obstructive sleep apnea 
syndrome "is not yet completely clear."  For some reason the 
veteran's "old records could not be obtained for review."  
The veteran was discontinued on Darvocet and was to be 
followed up for neurological purposes in one month.  The 
report of any followup visit is not of record.  The records 
pertaining to the hospitalization are without reference to 
the impact of the veteran's service-connected disorder on his 
ability to obtain and maintain some form of gainful 
employment.  

Procedurally, the Board notes the veteran was accorded a 
communication regarding the Veterans Claims Assistance Act of 
2000 (VCAA) and its requirements.  However, a general letter 
addressing the provisions of the VCAA is not sufficient.  The 
letter must be very specific as to what evidence VA has and 
exactly what evidence a veteran needs to provide.  The Board 
is well aware the case has been remanded more than once 
already.  However, in order to fully comply with enhanced 
notification and development actions required by 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 38 C.F.R. § 3.159 (2003), and 
recent case law, such as Quartuccio v. Principi, 16 Vet. App. 
183 (2002) and Charles v. Principi, 16 Vet. App.370, 373-74 
(2002), further development is in order and the case is 
REMANDED for the following actions:  

1.  VA must review the claims file and 
ensure that all VCAA notice obligations 
have been satisfied.  Such notice should 
specifically apprise the veteran of the 
evidence and information necessary to 
substantiate his claim and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  

2.  The VA should ask the veteran to 
submit the names and addresses of all 
health care providers, VA or private, who 
have treated him for his 
service-connected disorder.  Of 
particular interest are reports of VA 
outpatient visits at the VA Medical 
Center, Detroit, Michigan, subsequent to 
May 2003.  Copies of any records of such 
treatment not already in the claims 
folder should be obtained and associated 
with the claims folder.  

3.  The veteran should be asked to 
complete an updated VA Form 21-8940 
(Application for Increased Compensation 
Based on Unemployability) in as much 
detail as possible.  He should 
specifically indicate any attempts he had 
made to find employment and discuss any 
reasons why he was not successful.  

4.  The veteran should then be scheduled 
for a neurological examination to assess 
the current nature and extent of 
impairment attributable to his 
service-connected disorder.  The claims 
folder must be reviewed by the examiner 
in conjunction with the examination and 
notation to this effect should be placed 
in the claims folder.  Any indicated 
tests or studies, to include magnetic 
resonance imaging, should be conducted.  
Based upon the review of the claims 
folder and the examination results, the 
examiner should provide an opinion as to 
the severity of the service-connected 
disorder and its effect on the veteran's 
ability to obtain and maintain some form 
of gainful employment.  Also, an opinion 
should be expressed as to whether the 
veteran's headaches are complete, 
prostrating and prolonged, how frequently 
they occur, and whether the headaches are 
productive of severe economic 
inadaptability.  The rationale for any 
opinion expressed should be clearly set 
forth by the examiner in the report.  

5.  Thereafter, the VA should 
readjudicate the claim.  If the benefit 
sought is not granted to the veteran's 
satisfaction, he and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
given the opportunity to respond.  Then, 
if otherwise in order, the case should be 
returned to the Board for further 
appellate review.  

The purpose of this REMAND is to assist the veteran in the 
development of his claim.  The Board intimates no opinion as 
to any final outcome warranted.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



